Citation Nr: 1421778	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1969.  The Veteran also served in the Naval Reserve.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the RO.

In January 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In March 2011, the Board remanded the claim for additional development.

The Board has considered documentation in Virtual VA and VBMS.



FINDING OF FACT

The currently demonstrated PTSD is shown as likely as not to be due to a verified in-service stressor from the Veteran's period of active duty.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION


Notice and Assistance

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required at this time.


Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1346-1347 (Fed. Cir. 2010).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

Although the Veteran served during a period of war, the Veteran does not contend that his claimed PTSD is related to combat or related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39843-01 (July 13, 2010).

The Veteran asserts that he suffers from PTSD due to an incident during service when he helped recover bodies after a fire while on board the USS Franklin D. Roosevelt.

The Veteran submitted a newspaper article confirming that a fire had happened aboard the USS Franklin D. Roosevelt.  

The article explained that eight sailors died in the fire, including a young man who apparently was from the same area as the Veteran.  The article also showed a picture of the Veteran and explained that he was unharmed in the fire. 

As determined by the Board in the March 2011 Remand, this article verifies the stressor of a fire described by the Veteran.

Accordingly, at issue in this case is whether the Veteran has a diagnosis of PTSD, and if so, whether it is related to the verified stressor.

As noted by the Board in March 2011, the record in this regard was conflicting.  

A psychiatric Social Security Administration examiner deferred a diagnosis and noted that an anxiety disorder needed to be ruled out.  

An August 2009 VA examiner concluded that the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  

The VA examiner found that, while there appeared to be some minor issues with symptoms associated with PTSD, there was no clinically significant distress or impairment in social, occupational or other important areas of functioning as the result of these minor symptoms.

However, the Veteran's treating VA psychiatrist diagnosed PTSD on multiple occasions, including in December 2008 and September 2009.  In those treatment records, the Veteran discussed the in-service fire stressor, and a diagnosis of PTSD was rendered.  

Additionally, in an April 2010 VA treatment record, the Veteran's treating psychiatrist linked the Veteran's PTSD diagnosis to the "horrific fire on board ship."

In March 2011, the Board remanded the claim in order to obtain an additional medical opinion. 

In August 2011, the VA examiner who examined the Veteran in August 2009 provided a second report.  The same conclusions were reached.  Addressing the findings of the Veteran's treating VA psychiatrist, the examiner determined that "the validity of the Veteran's previous diagnosis of PTSD ha[d] not been adequately assessed and is therefore unknown."  

In October 2011, diagnostic impressions for the Veteran included that of PTSD, which was determined to be stable.  CAPRI Records, p. 7/18.  The record was authored by a staff physician.

In December 2011, diagnostic impressions again included that of PTSD, which was stable.  CAPRI Records, p. 3/18.  The record was authored by another staff physician.

On this record, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to a documented stressor during his period of active service.  

Despite the fact that the VA examiner did not find a diagnosis of PTSD, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the Board is persuaded by the findings of the Veteran's treating VA psychiatrist.  His treatment notes are of record and demonstrate his familiarity with the Veteran's medical condition and medical history.  

The treating VA physician's findings consistently report a diagnosis of PTSD and tend to link the diagnosis to the verified stressor from service.  His diagnosis was later corroborated by two different VA staff physicians.  

The Board is not persuaded by the VA examiner's doubts regarding the validity of the PTSD diagnosis.  The Veteran's treating psychiatrist and the staff physicians are presumed competent and there is no indication to the contrary.  Compare, e.g., Wise v. Shinseki, No. 12-2764, slip op. at 8 (Vet. App. Apr. 16, 2014).

The Board acknowledges that the Veteran has been diagnosed with other psychiatric disorders, on occasion, including depression, dysthymia and anxiety.  

However, the benefit sought on appeal is granted in a manner consistent with the fact that the evidence as likely as not shows that the diagnosis for the Veteran's current psychiatric disorder is PTSD.  

In sum, the medical evidence and opinions in this case provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  As such, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for PTSD is granted.




____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


